Citation Nr: 0932790	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-36 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for the 
Veteran's service-connected decreased muscle volume, left 
thigh, muscle group XIV.

2.  Entitlement to a compensable initial rating for the 
Veteran's service-connected decreased muscle volume, left 
calf, muscle group X.

3.  Entitlement to service connection for decreased vision, 
right eye, as secondary to the Veteran's service connected 
disorders.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to December 
1984. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefits sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In May 2009 the Veteran testified at a videoconference Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The evidence demonstrates no more than a slight muscle 
injury to muscle group XIV.

2.  The evidence demonstrates no more than a slight muscle 
injury to muscle group X. 

3.  A preponderance of the evidence is against a finding that 
the Veteran's decrease vision, right eye, was caused by or 
aggravated by any of his service connected conditions.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for decreased 
muscle volume involving muscle groups XIV and X have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.56, 4.73 and Part 4, Diagnostic Codes 5310 and 5314 
(2008). 

2.  The Veteran's decreased vision, right eye, is not 
proximately due to or the result of his service connected 
disabilities.  38 U.S.C.A. §§ 1100, 1131, 5103, 5103A (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated January 2005, 
May 2006, August 2006 and May 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  While the Court has held that further notice is not 
required in an increased initial evaluation claim a May 2008 
letter to the Veteran still contained the necessary 
information.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

Increased Initial Ratings for Decreased Muscle Volume

The Veteran contends that the current evaluations for the 
decreased muscle volume of both his left thigh and left calf 
do not accurately reflect the severity of those conditions.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

As stated above, the Veteran has claimed entitlement to 
compensable initial ratings decreased muscle volume of both 
the left thigh and left calf.  The Veteran first claimed 
entitlement to service connection for those conditions in 
December 2004.  In a May 2005 rating decision the RO granted 
service connection for those conditions, but assigned 
noncompensable ratings effective from December 10, 2004, the 
day the Veteran filed his claim.  The Veteran submitted a 
Notice of Disagreement with the noncompensable ratings in 
April 2006 and a Substantive Appeal (VA Form 9) in November 
2006.

The Veteran's conditions are currently rated as 
noncompensable under 38 C.F.R. § 4.73, Diagnostic Codes 5310 
and 5314.  Under Diagnostic Codes 5310 and 5314, slight 
muscle injury is assigned a noncompensable evaluation.  A 10 
percent evaluation is for moderate muscle injury.  

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2008).  The criteria 
consists of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of the muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2008).  Under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  

A slight disability of the muscles involves a simple wound of 
the muscle without debridement or infection.  The resulting 
scar, if any, is minimal with no evidence of fascial defect, 
atrophy, or impaired tonus.  There is no impairment of 
function or metallic fragments retained in the muscle tissue.  
Finally, there will be no cardinal signs or symptoms of 
muscle disability.  38 C.F.R. § 4.56(d)(1) (2008).

Moderate disability results from a through and through or 
deep penetrating wound without explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the non-injured side.  38 C.F.R. § 4.56(d)(2) 
(2008). 

A moderately severe disability of muscles involves a through 
and through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular ciciatrisation.  There 
must be evidence of a hospitalization for prolonged period in 
service for treatment of a wound of severe grade.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  Evidence of unemployability because of 
inability to keep up with work requirements, if present, must 
be considered.  The objective findings are entrance, and, if 
present, exit scars that are relatively large and so situated 
as to indicate a track of a missile through important muscle 
groups.  There are indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles compared 
with the sound side.  The tests of strength and endurance of 
the muscle groups involved (compared with the sound side) 
give positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(d)(3) (2008). 

A severe disability of the muscles involves a through and 
through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or the 
explosive effect of a high-velocity missile, or shattered 
bone fragments, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrisation.  The history and complaints are similar to 
the criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed or adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of the 
missile.  X-ray films may show minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma and 
explosive effect of the missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles are in the wounded area.  The muscles do 
not swell and harden normally in contraction.  Test of 
strength of endurance compared with the sound side or of 
coordinated movements show positive evidence of severe 
impairment of function.  

The evidence of record on the Veteran's decreased muscle 
volume of the left thigh and calf includes a VA examination, 
VA treatment records and statements from the Veteran.

In April 2005 the Veteran underwent a comprehensive VA 
examination for his claims of decreased muscle volume of the 
left thigh and calf.  During that examination the Veteran 
stated that he used to have severe spasms and weakness, but 
that with exercise he recovered almost 100 percent of those 
deficits.  He did state that there remained some decrease in 
the muscle volume of his left lower extremity, but no 
dysfunction.  The Veteran stated that he had fully regained 
the strength of both lower extremities and noted that he swam 
two miles daily five times per week and exercised his left 
lower leg consistently.  That examiner noted that there was 
no injury per se, but that the Veteran had severe lower back 
spasms in the early 1980s, which radiated to the left lower 
extremity at which time he noticed lack of control and 
weakness in the left lower extremity and foot, which 
recovered as mentioned above.  Upon physical examination the 
examiner noted normal anatomy and sensation.  He noted that 
the Veteran was able to walk on his heels and toes without 
difficulty and that his gait was normal.  Range of motion was 
also normal and there was no pain on motion.  Measurement of 
the muscle volume of both lower legs showed a difference of 3/4 
inch less muscular volume of the left calf and 1/2 inch less 
volume of the left thigh, but the examiner noted normal 
strength.

In the Veteran's April 2006 Notice of Disagreement he stated 
that his gait is not normal and that he does have a slight 
limp.  He also stated that he did not have the same strength 
and capability in his left leg as he did in his right.  
During his hearing before the undersigned Veterans Law Judge 
the Veteran stated that a few years after service he had 
terrible shooting pains down back of his left leg and that at 
that time he was unable to raise his left toes.  He stated 
that through diligent exercise he has been able to alleviate 
most of these issues, but that he still has a slight limp.

Based on the evidence of record the Veteran's left thigh and 
calf conditions are clearly noncompensable.  The April 2005 
VA examination findings are almost entirely normal.  The 
Veteran claims that he has a limp and that his left leg is 
not as strong as his right leg, but there is no objective 
evidence supporting such a finding.  

In addition, the Board notes that in an October 1996 rating 
decision the RO granted service connection for degenerative 
disc disease of the lumbar spine and assigned a 40 percent 
rating.  In that rating the RO mentioned that the Veteran's 
deep tendon ankle reflexes are absent on the left and that 
were was objective evidence of left leg paresthesias in S1 
distribution without any motor weakness.  Based on this 
rating decision the RO appears to have considered 
symptomatology associated with the Veteran's left leg and 
calf in assigning a 40 percent rating for the Veteran's 
lumbar spine. While it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes it 
is critical that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 7 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In light of the rule against pyramiding and because of the 
negligible symptomatology associated with the Veteran's left 
thigh and calf the Board finds that noncompensable ratings 
are in order. 

In exceptional cases, disabilities may be assigned 
extraschedular ratings.  See 38 C.F.R. § 3.321(b)(1).  The 
Board has considered assignment of extra-schedular 
evaluations in this case but the record does not show that 
the Veteran's appealed disabilities, alone, have required 
frequent hospitalization, or that manifestations of those 
disabilities exceed those contemplated by the schedular 
criteria.  Therefore, assignment of extra-schedular 
evaluations in this case are not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

A preponderance of the evidence is against a compensable 
rating for the Veteran's decreased muscle volume of the left 
thigh and left calf.  Therefore the benefit-of-the-doubt 
doctrine does not apply and an increased rating must be 
denied.  See 38 U.S.C.A. § 5107(b).

Service Connection for Decreased Vision

The Veteran has also claimed entitlement to service 
connection for decreased vision in his right eye, which he 
claims is secondary to his previously service-connected 
disabilities.

Service connection is granted for a disability resulting from 
an injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is also warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions on medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
service to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran contends that he has decreased vision in his 
right eye that is related to his service-connected decreased 
muscle volume of the left calf.  Specifically, the Veteran 
has stated that in October 2004 his service-connected left 
leg gave way, causing him to fall and injure his eye, causing 
vision loss.

Private treatment records from the Presbyterian Hospital of 
Dallas emergency department indicate that the Veteran 
fractured one of the bones in his face in October 2004.  A VA 
treatment note from five days after the injury recorded the 
Veteran's statement that his vision was dark, but generally 
normal.  There was no pain, no double vision and no 
restriction of gaze.

There is ample evidence that the Veteran now has some vision 
loss in his right eye; that matter is not in dispute.  In 
April 2005 the Veteran was examined by a VA optometrist who 
determined that the Veteran had hazy vision.  He diagnosed 
the Veteran with traumatic myrdriasis, optic neuropathy 
traumatic in nature and compromised visual acuity.  The 
examiner also opined that it was as likely as not that the 
optic neuropathy trauma from the fall reduced his visual 
acuity.  

Likewise, the records shows that the Veteran is service 
connected for several conditions, including degenerative disc 
disease of the lumbar spine, muscle volume loss of the left 
thigh and muscle volume loss of the left calf.  What remains 
to be shown to substantiate this claim is that any of the 
Veteran's service connected disabilities caused or aggravated 
his current right eye vision loss.

In a March 2005 statement regarding the night of his injury 
the Veteran stated that the last thing he remembered was 
putting something in the back seat of his car after dropped 
off his friend after dinner.  He stated that he had no memory 
of anything following that until his friend drove him home 
from the hospital.  He learned that he had fallen down in the 
parking lot and stated that some people came along and saw 
him lying on the ground.  They called 911 and an ambulance 
was dispatched.  After being loaded into the ambulance one of 
the medical technicians knocked on the door of his friend's 
residence and notified the Veteran's friend of the injury.  
The Veteran also stated that it was raining at the time so 
that the ground was fairly slippery, and that the fall was 
not witnessed by anyone.  

In the March 2005 statement the Veteran also stated that in 
December 2004, while being treated at the VA Medical Center a 
physician diagnosed him with tendonitis of the bottom of his 
left foot.  He claimed that the examiner stated that if the 
Veteran had started to slip, such as the incident in October 
2004, he would definitely have favored his left foot.  The 
Veteran claimed that this could have caused his fall, but the 
Veteran also admitted that there was no way of knowing what 
actually happened.  He asserted his belief that his sore left 
foot was involved in his fall and that his sore left foot was 
due to constant exercising necessary to compensate for his 
service connected conditions.  While the Veteran was treated 
for pain in the arch of his foot in December 2004 there is no 
evidence of a December 2004 statement by a VA examiner 
regarding the cause of the Veteran's fall in the record.  

During a comprehensive VA examination in April 2005 the 
examiner noted that there was a residual non-visible scar and 
a history of scratches on the right malar bone which were no 
longer visible.  The examiner opined that the injuries were 
less likely than not related to the Veteran's lumbosacral 
spine condition.  He further stated that the condition had 
been asymptomatic and without radiculopathy for a long time 
and that the Veteran was fully rehabilitated on his left 
lower extremity.

VA treatment records from August 2005 indicate that the 
Veteran reported some weakness in his left leg and that this 
was probably the reason he fell in October 2004.  However, 
this appears to be recorded history provided solely by the 
Veteran.  The noted further states that there was no loss of 
consciousness, an assertion which is contradicted by the 
Veteran's earlier statements regarding the October 2004 fall.

In his May 2009 hearing before the undersigned Veterans Law 
Judge the Veteran stated that there have been times where he 
has put weight on his left leg and it will try and give on 
him a little bit.  He also stated that as he stepped out of 
the car and locked the door he went to take the first step 
and his left leg gave out.  He stated, in detail, that his 
leg did not slip, but that it simply gave out.  He stated 
that at that point he started to slide a little bit and put 
his weight on his right leg which slipped on the wet 
pavement, causing him to smash of the side of the car.  He 
also stated that his friend heard him hit the car and came 
back and called the ambulance.  



The Board notes that the relatively recent statements made by 
the Veteran regarding the October 2004 fall are inconsistent 
and contrary to the more contemporaneous reports given in 
March and April of 2005.  In the March 2005 statement the 
Veteran stated that he did not remember the fall and that his 
friend had already gone inside at the time of the fall.  He 
also stated that other people came along and saw him lying on 
the ground and called for an ambulance.  In contrast, during 
his May 2009 hearing before the undersigned Veterans Law 
Judge the Veteran gave a detailed description of the fall and 
stated that his friend heard him hit the pavement and called 
for an ambulance himself.  The Board also notes that there is 
no evidence that the Veteran has experienced any other falls 
other than the one in October 2004, when it was raining and 
slippery.

In conclusion, the medical evidence fails to support the 
Veteran's contentions.  There is no showing that the 
Veteran's loss of vision is in any way related to the 
Veteran's service connection disabilities.  As stated above, 
after reviewing the Veteran's claims file and examining him, 
a VA examiner has stated that it was less likely than not 
that the October 2004 fall was related to the Veteran's 
service connected conditions.  The Board places great 
probative value on this medical opinion.  Prejean v. West, 13 
Vet. App. 444 (2000).  In addition, the Veteran's accounts of 
the incident are inconsistent.  

Therefore, the Board finds that a preponderance of the 
evidence weighs against the Veteran's claim and there is no 
doubt to resolve.  The claim for entitlement to service 
connection for loss of vision in the right eye is denied. 



ORDER

A compensable initial rating for decreased muscle volume, 
left thigh, muscle group XIV, is denied.

A compensable initial rating for decreased muscle volume, 
left calf, muscle group X, is denied. 

Service connection for decreased vision, right eye, as 
secondary to the Veteran's service connected conditions, is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


